UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

ROBERT BARROCA,                                      :
                                                     :
                 Plaintiff,                          :
        v.                                           :       Civil Action No. 13-1286 (RBW)
                                                     :
HUGH HURWITZ, 1 et al.,                              :
                                                     :
                 Defendants.                         :


                                       MEMORANDUM OPINION

        This matter is before the Court on the Defendants’ Motion to Dismiss, which the Court

grants for reasons discussed below.


    I. BACKGROUND & PROCEDURAL HISTORY

        Robert Barroca (“the Plaintiff”), proceeding pro se, asserts in his Complaint (“Compl.”)

various constitutional violations. The Plaintiff, a federal prisoner, was detained at the United

States Penitentiary in Terre Haute, Indiana from October 2005 through April 2011. Compl. at 3 ¶

1. He is serving a 240-month prison sentence imposed by the United States District Court for the

Northern District of California in June 2005. See Memorandum of Points and Authorities in

Support of the Defendants’ Motion to Dismiss (“Defs.’ Mem.”) at 2; Plaintiff’s Opposition to the

Defendants’ Motion to Dismiss. Fed. R. Civ. P. 12(b) (“Pl.’s Opp’n”) at 6. The conviction and

sentence were subsequently affirmed by the Ninth Circuit. United States v. Barroca, 310 F. App’x

69, 70 (9th Cir. 2008). The Plaintiff’s Petitions for en banc review by the Ninth Circuit and for

certiorari in the Supreme Court were denied on October 24, 2008 and February 23, 2009,




1
 The current Acting Director of the Bureau of Prisons, Hugh Hurwitz, is automatically substituted as Defendant in
his official capacity for his predecessor pursuant to Fed. R. Civ. P. 25(d).

                                                         1
respectively. United States v. Barroca, Nos. 98-10275, 05-10462 (9th Cir. Oct. 24, 2008);

Barroca, 310 F. App’x at 70, cert. denied, Barroca v. United States, 555 U.S. 1202 (2009).

       The crux of the Plaintiff’s Complaint relates to his frustrations with the implementation of

the Trust Fund Limited Inmate Computer System (“TRULINCS”) by the Federal Bureau of

Prisons (“BOP”). See Compl. at 4 ¶ 4. He alleges that TRULINCS prevented him from timely

filing his §2255 Habeas Petition (“Habeas Petition”). See id. He further alleges that TRULINCS,

which requires inmates, with limited exceptions, “to place a TRULINCS-generated mailing label

on all outgoing postal mail,” did not provide adequate space to include the full address of the U.S.

District Court for the Northern District of California. See id., Program Statement P5265.13, Trust

Fund Limited Inmate Computer System (TRULINCS) – Electronic Messaging (2/19/2009), Sec.

4.c., Plaintiff’s Exhibit (“Pl’s Ex.”) A. Consequently, the Plaintiff instead mailed the Petition to

his sister, so that she could then mail it to the Court. Compl. at 6 ¶ 11. As a result, the Plaintiff’s

Habeas Petition was filed approximately six weeks late. See Order Dismissing the Petitioner’s

Motion for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2255 With Prejudice (“Ord. Denying

Hab. Pet.”), United States v. Barroca, No. CR 94-0470 (N.D. Cal. Aug. 27, 2010). In dismissing

the Plaintiff’s Habeas Petition, Judge Vaughn R. Walker of the Northern District of California,

stated the following:

                     Standing in the way of [Barroca’s] claim for relief under
               section 2255 is the one-year statute of limitations . . . . Barroca was
               required to file his petition within one year after his judgment of
               conviction became final. 28 USC § 2255(f)(1). A judgment of
               conviction becomes final upon denial of a petition for certiorari . . .

                     Barroca’s judgment of conviction became final when the
               Supreme Court denied his certiorari petition on February 23, 2009.
               Barroca did not sign the instant § 2255 petition until March 22, 2010
               and the petition was not filed with this court until April 6, 2010. Doc
               #782. Under either the date of filing or the date of his signature,
               Barroca’s petition is untimely pursuant to 28 USC § 2255(f)(1) . . .

                                                  2
                      As it plainly appears from the record before the court that
               Barroca is not entitled to relief on his untimely petition, the petition
               is DISMISSED pursuant to Rule 4(b) of the Rules Governing
               Section 2255 Proceedings.
Id. at 3–4.

        The Plaintiff then filed a Motion to Toll the Statute of Limitations and to Vacate Judgment.

See Motion and Request for Statutory and Equitable Tolling of AEDPA’s Statute of Limitations

and Motion to Vacate (“Mot. to Toll”), United States v. Barroca, No. CR 94-0470 (N.D. Cal. Sept.

13, 2010). The Plaintiff’s Motion was dismissed. See Order Dismissing Petitioner’s Motion for

Wirt of Habeas Corpus Pursuant to 28 U.S.C. ¶ 2255 With Prejudice, Denying Certificate of

Appealability (“Ord. Denying Mot. to Toll”), United States v. Barroca, No. CR 94-0470 (N.D.

Cal. Dec. 20, 2011). With respect to the mailing labels, the court found that


                        . . . the alleged inability to fit the Court’s mailing address on
               the TRULINCS labels cannot serve as a basis for statutory tolling.
               Although Petitioner claims that the mailing address of the Court did
               not fit on the labels used by the TRULINCS program, the evidence
               establishes that the Court’s mailing address did, in fact, fit on
               TRULINCS labels.[] Further, Petitioner’s contention is belied by
               the fact that he was able to successfully file three separate pleadings
               with other districts in December 2009, at least two of which were
               served on parties using mailing addresses as long or longer than that
               of this Court.

Id. at 8 (footnote and citation omitted).

        Next, the Plaintiff sought relief by way of a Motion Under Federal Rule of Civil Procedure

60(b). See Motion for Relief from Judgment; Newly Discovered Evidence pursuant to Fed. R.

Civ. P. 60(b)(1)–(4); Request for Indicative Ruling Fed. R. Civ. P. 62.1; Request for Evidentiary

Hearing (“Mot. for Relief from Judgment & Indic. Ruling”), United States v. Barroca, No. CR 94-

0470 (N.D. Cal. Dec. 5, 2012). This Motion was also denied, and with respect to the TRULINCS

issue, the court held:


                                                   3
                       In the previous motion to toll, [the Government]
               provided a declaration of a prison employee familiar with the
               TRULINCS system who stated that the address for the Court
               could indeed fit on the four lines generally allowed by the
               system, and that in addition, the system allowed addresses
               with up to six lines through the use of “Re:” and
               “Comments” lines . . . . The employee also stated that he
               had spoken with Petitioner about his problem and suggested
               abbreviating the Court’s address if he was having
               difficulties, but that to his knowledge Petitioner never
               attempted to do so . . . .

                        Additionally, even if he were precluded from sending
               the filing to this Court, Petitioner does not provide the date
               he mailed the petition to his sister (whether it was sent within
               the limitations period), or explain why it took 37 days for the
               petition to reach her, and for her to mail it to this Court. He
               has not established entitlement to tolling for the entire 37 day
               period.
See Order Denying the Plaintiff’s Motion for Relief from Judgment and for an Indicative Ruling

(“Ord. Denying Mot. for Relief from Judgment & Indic. Ruling”) at 2–4, Barroca v. United States,

No. CR 94-0470 (N.D. Cal. Jan. 11, 2013). The Plaintiff’s subsequent Motion for Reconsideration

was also denied. See Order Denying the Petitioner’s Request for an Indicative Ruling, Request to

Amend or Supplement Petition, and Motion for Relief from Judgment (“Ord. Denying Mot. to

Alter & Amend”), Barroca v. United States, No. CR 94-0470 (N.D. Cal. Mar. 27, 2013), ECF No.

890. In relevant part, the court reasoned:


                       Petitioner . . . takes issue with this Court’s holding that he
               offered no evidence to contradict the December 20, 2011 finding
               that this Court’s address fit on the TRULINCS labels, and that the
               TRULINCS system thus did not prevent him from filing his habeas
               petition within the statute of limitations. Docket No. 889 at 7.
               Petitioner offers no new evidence or argument on this front, but
               merely repeats arguments he raised in his previous motion. See
               Docket No. 882. He argues, for example, that no one ever showed
               him how to abbreviate the Court’s address to fit on a TRULINCS
               label. However, as noted in this Court’s previous order, the two
               abbreviations included in the government’s example label (“Attn:”
               and “CA”) are in general use, and it is not clear why Petitioner

                                                  4
               would specifically need someone to instruct him on how to use such
               abbreviations.[] See Docket No. 886 at 3. In any event, Petitioner
               raises no new point on this issue . . .

                       The only new information Petitioner offers in his motion
               only undermines his argument that he is entitled to equitable tolling.
               After concluding that he was not able to mail his habeas petition
               using the TRULINCS labels, Petitioner ultimately filed his petition
               by mailing it to his sister and having her send it to the court. In the
               January 11, 2013 order, this Court noted that Petitioner had not
               stated that he mailed the petition to his sister within the limitations
               period, nor did he explain why it took until 37 days after the
               limitations period for the petition to reach the Court. Docket No.
               886 at 3-4. Petitioner now clarifies that he mailed his habeas petition
               to his sister after the statute of limitations had already run because
               he had been trying to obtain an exemption from the requirement that
               prisoners use the TRULINCS system . . . He does not explain why,
               knowing that the deadline for his petition was approaching, he
               waited until after the deadline passed to mail his petition to his sister,
               thus ensuring that it would not be timely filed.
Id. at 3–5 (footnote omitted).

       The Plaintiff has now filed the current action, alleging violations of his constitutional

rights. See Compl. at 1. He demands a declaratory judgment, injunctive relief, and monetary

damages totaling $20 million. See id. at 9–11. The Plaintiff relies on Bivens v. Six Unknown

Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971), as support for his allegations.

Id. at 1. He sues (1) Charles E. Samuels, Jr., (2) Thomas R. Kane, (3) Harley G. Lappin, (4) Judi

Simon Garrett, and (5) John & Jane Doe Policymakers. Id. at 2–3. The Plaintiff is alleging that

BOP officials, both known and unknown to him, are liable due to their presumed involvement in

the development of the TRULINCS system. See id. at 6–7. He further alleges that these

Defendants failed to properly train BOP staff to instruct him as to how to properly use the

TRULINCS labelling system. See id. at 7–8, Pl’s Ex. A. Although the targets of this action are

new, the core of the Plaintiff’s argument is the same. He again alleges that TRULINCS is “either

not capable of or does not provide enough word, letter, and number space to enter” the full and


                                                   5
proper address of the sentencing court, which in turn, prevented him from timely filing his Habeas

Petition. See id. at 4 ¶ 4.

        The Plaintiff alleges that the Defendants implemented TRULINCS at USP Terre Haute in

January 2010, mere weeks before the February 27, 2010 deadline for filing his § 2255 Petition.

Id. at 4 ¶ 3. The Plaintiff claims that the Defendants “knew or should have known that their

[p]olicy,” id. at 4 ¶ 5 (referring to Program Statement 5265.13), “would cause/is causing harm,”

id. at 5 ¶ 5, specifically by “deny[ing] him access to the courts,” id. at 5 ¶ 6. Due to this denial of

access, the Plaintiff alleges that he “was not allowed to mail his § 2255 [P]etition directly to the

district court.” Id. at 6 ¶ 10. Instead, the Plaintiff mailed the Habeas Petition to his sister, who

filed the Petition on his behalf, albeit “. . . 37 days late past AEDPA’s statute of limitations.” Id.

at 6 ¶ 11 (emphasis in original).

        The Plaintiff filed this action on July 23, 2013 2 and alleges three constitutional claims. 3

See Compl., ECF No. 1, at 1, 6–9. In response to the Plaintiff’s Complaint, the Defendants have



2
  The Defendants argue that the Plaintiff failed to file his Complaint within the statute of limitations
period applicable to this case. See Defs.’ Mem at 17–18. A defendant may raise a statute of
limitations affirmative defense by way of a Rule 12(b)(6) motion “when the facts that give rise to
the defense are clear from the face of the complaint.” Smith–Haynie v. District of Columbia, 155
F.3d 575, 578 (D.C. Cir. 1998). “[B]ecause statute of limitations issues often depend on contested
questions of fact, dismissal is appropriate only if the complaint on its face is conclusively time-
barred.” Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (citing Richards v. Mileski,
662 F.2d 65, 73 (D.C. Cir. 1981)). The Court does not find that the Defendant has provided
sufficient factual information at this stage to support a statute of limitations dismissal under
12(b)(6), and therefore, the Court declines to dismiss on this ground.

3
  In his Opposition, the Plaintiff includes two footnotes, in which he discusses two potential
additional claims, namely (1) an Administrative Procedures Act claim seeking injunctive relief,
and (2) an additional claim for policymaking liability as it relates to potential future difficulties
using TRULINCS to communicate with his family. See Pl.’s Opp’n at 2 nn.1&2. At this juncture
the Plaintiff has not properly requested leave to amend pursuant to Rule 15(a)(2). These additional
potential claims were not part of the original Complaint, and therefore, the Defendants would have
no notice upon which they could respond to these new potential claims. The Court also finds that
(continued . . . )
                                                   6
moved to dismiss pursuant to Federal Rule of Civil Procedure (“F.R.C.P.”) Rule 12 §§ (b)(1) and

(b)(6). See Defs.’ Mem at 1. The claims asserted by the Plaintiff are the following.

Claim One: Policymaker Liability
       First, the Plaintiff alleges that the Defendants “personally and officially commit[ted]

unconstitutional and tortious acts” when they “formulated, drafted[,] created, adopted, established

and implemented” the TRULINCS mandatory outgoing mailing label requirement for all inmates,”

which prevented him from timely filing his § 2255 petition, thereby denying him access to the

courts. See Compl. at 6–7.

Claim Two: Supervisory Liability
       Second, the Plaintiff alleges that the Defendants “failed to and are currently failing to

supervise, train, and/or instruct subordinate(s) and staff in the drafting, creation, formulation,

establishment, and implementation of [the TRULINCS] policy to include any instructions for

inmates (written or oral) how to use TRULINCS . . . to place or add any address on a mailing label

or provide any exception/exemption for legal mail to the courts.” Id. at 7–8. The Plaintiff alleges

that the training by these Defendants was so “… clearly deficient” that violation of his

“…constitutional rights is/was inevitable.” Id. at 8 ¶ 3.

Claim Three: Violation of Due Process
       Finally, the Plaintiff argues that he was denied access to the courts, because of the

mandatory labeling policy. See id. at 8–9. In turn, he contends that the imposition of such




( . . . continued) these potential claims fail to state claims pursuant to Rule 12(b)(6), as the
Plaintiff’s potential additional claims do not appear ripe based on the present allegations.
Specifically, the Plaintiff has not stated that he has suffered “actual injury,” only that there is
“potential” for injury. See Pl.’s Opp’n at 2 nn.1&2; see also Lewis v. Casey, 518 U.S. 343, 356
(1996). Therefore, the Court concludes that no additional claims outside those in the original
Complaint have been properly asserted in this case.
                                                 7
restrictions infringed upon his right to due process under the Fifth Amendment to the United States

Constitution. Id. at 8 ¶ 4.


    II. DISCUSSION

        A. VENUE

        The Defendants move to dismiss the Complaint based on improper venue or, in the

alternative, request that the case be transferred to one of two other district courts. Defs.’ Mem. at

12–13. The Defendants rely primarily on Starnes v. McGuire, 512 F.2d. 918, 926 (D.C. Cir. 1974),

arguing that because the Plaintiff was sentenced in the United States District Court for the Northern

District of California and was designated to serve his sentence at penitentiaries in California and

Indiana, the venue in this District is improper. See Defs.’ Mem. at 12–13. The Defendants discuss

the convenience and availability of discovery materials and witnesses as the bases for transfer. See

id. at 13. They also argue that the Plaintiff’s claims relate specifically to his inability to timely file

his Habeas Petition, which occurred during his confinement in Terre Haute, Indiana. See id.

        Pursuant to 28 U.S.C. § 1404(a), a district court may transfer any civil action to any other

district where it might have been brought. The Defendants have moved, pursuant to 28 U.S.C. §

1404(b), to transfer this action. While a defendant’s choice of forum is a consideration when

deciding a §1404(a) motion, a defendant is not ordinarily entitled to the same deference as the

plaintiff. See Mahoney v. Eli Lilly & Co., 545 F. Supp. 2d 123, 127 (D.D.C. 2008). Because the

Plaintiff opposes transfer, the Defendants must establish that the added convenience and justice of

litigating this case in their chosen forum overcomes the slight deference given to the Plaintiff's

choice. See id. (explaining that deciding “choice of forum” is a balancing test). Further, at this

stage, the Court must accept the Plaintiff's factual allegations regarding venue as true and draws

all reasonable inferences from those allegations in the Plaintiff's favor. See Pendleton v. Mukasey,


                                                    8
552 F. Supp. 2d 14, 17 (D.D.C. 2008) (citing Darby v. U.S. Dep’t of Energy, 231 F. Supp. 2d 274,

276–77 (D.D.C. 2002)).

        District courts have discretion to adjudicate the issue of transfer according to an

“individualized, case-by-case consideration of convenience and fairness.” Stewart Org. v. Ricoh

Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)). Here,

the Plaintiff’s allegation that TRULINCS policymaking occurred in the District of Columbia

creates a sufficient nexus between the District of Columbia and the alleged tortious conduct. See

Compl. at 4–7. Furthermore, the Defendants have not offered any evidence to controvert their

residency in the District of Columbia, and have generally failed to provide any other factual

support that this venue is improper aside from a paltry level of potential inconvenience. See Defs.’

Mem. at 12–13. Accordingly the Defendants’ request to transfer is denied.


    B. SOVERIGN IMMUNITY & OFFICIAL CAPACITY CLAIMS

        The Defendants contend that the doctrine of sovereign immunity deprives this Court of

subject matter jurisdiction. See id. at 7–8. Specifically, the Defendants posit that they are immune

from the Plaintiff’s claims for monetary damages for actions performed in their official capacities.

See Defs.’ Mem at 7–9. A lawsuit against a government official in his or her official capacity

“generally represent[s] only another way of pleading an action against an entity of which an officer

is an agent,” such that “an official [ ] capacity suit is, in all respects other than name, to be treated

as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 165–66 (1985) (internal citations

omitted). The United States possesses sovereign immunity from suit against itself or one of its

agencies for money damages, except to the extent that it expressly consents to suit. Dalehite v.

United States, 346 U.S. 15, 30 (1953). Such consent, moreover, must be clear and unequivocal.

United States v. Mitchell, 445 U.S. 535, 538 (1980) (citation omitted). Thus, a waiver of sovereign


                                                   9
immunity “must be unequivocally expressed in statutory text, and [it cannot] be implied.” Lane v.

Peña, 518 U.S. 187, 192 (1996) (citations omitted).

       The Plaintiff here has not established that the government has expressly consented to

damages suits for constitutional violations. Such waiver is required in a damages suit, regardless

of whether such actions are brought against a government agency directly or against the officials

in their official capacity. Clark v. Library of Congress, 750 F.2d 89, 103 n.31 (D.C. Cir. 1984).

“It is axiomatic that the United States may not be sued without its consent and that the existence

of consent is a prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212 (1983).

Such consent may not be implied, but must be “unequivocally expressed.” United States v. Nordic

Village, Inc., 503 U.S. 30, 33–34 (1992) (citations and internal quotations marks omitted). Absent

an explicit waiver, the Plaintiff cannot prevail on his claims for damages against any federal

government official sued in his or her official capacity. Fed. Deposit Ins. Corp. v. Meyer, 510

U.S. 471, 475 (1994); Clark, 750 F.2d at 102–03; Settles v. U.S. Parole Comm'n, 429 F.3d 1098,

1106 (D.C. Cir. 2005); Meyer v. Reno, 911 F. Supp. 11, 18 (D.D.C. 1996).

       Accordingly, the Plaintiff’s claims for monetary damages as a result of any conduct

performed by the Defendants in their official capacities are dismissed. See Ranger v. Tenet, 274

F. Supp. 2d 1, 6 (D.D.C. 2003).


       C. INDIVIDUAL CAPACITY CLAIMS

1. Personal Jurisdiction

       The Plaintiff has also sued all Defendants in their individual capacities. See Compl. at 3–

8. The Defendants move to dismiss those claims under Rule 12(b)(2) for lack of personal

jurisdiction, under Rule 12(b)(4) for insufficient process, and under Rule 12(b)(5) for insufficient

service of process. See Defs.’ Mem. at 9-12.


                                                10
       The United States Marshals Service submitted returns of service to the Clerk of Court for

Defendants Samuels, Lappin, Kane, and Garrett. See Return of Service/Affidavit of Summons and

Complaint (Oct. 1, 2013), ECF No. 5. Garrett signed for her summons. See ECF No. 5 at 4. An

unknown individual signed for the summonses intended for Samuels, Lappin, and Kane, and each

bore a stamp stating, “[a]ccepted on behalf of the Federal Bureau of Prisons or other named official

in his/her official capacity only.” See ECF No. 5 at 1–3. Service must be made on the Defendants

sued as individuals in compliance with Rule 4(e) and all subsections, which has not occurred for

Defendants Samuels, Lappin, and Kane. See Simpkins v. District of Columbia Government, 108

F.3d 366, 368 (D.C. Cir. 1997).

       Only Defendant Garrett has been properly served personally to date, see ECF No. 5 at 4,

and the Plaintiff has failed to timely file a request for additional time to effectuate service on the

remaining unserved Defendants, see Defs.’ Mem. at 12 ¶ 2. While this Court has discretion to

allow additional time for service, it need not reach that issue in this case because the claims against

the Defendants in their individual capacities must be dismissed.

2.     Failure to State a Bivens Claim

       The Plaintiff relies on Bivens as the legal basis for his individual capacity claims. See

Compl. at 1 ¶ 1; see also Pl.’s Opp’n at 1 ¶ 1.

       Policymaking Liability

       The Plaintiff first makes a “policymaking” liability claim, alleging that the Defendants are

liable based on their assumptive personal involvement in creating Program Statement 5265.13,

and subsequently, instituting the TRULINCS system on February 19, 2009. See Compl. at 6–7;

see also Pl.’s Opp’n at 2, 43–55. In order to state a claim against a government official for

individual liability for “infringements resulting from the establishment of unconstitutional



                                                  11
policies,” a plaintiff must plausibly allege that “the official (1) established a policy (2) that was

unconstitutional and (3) caused the plaintiff to be injured.” Weise v. Jenkins, 796 F. Supp. 2d 188,

197 (D.D.C. 2011).

       The Plaintiff, however, has not alleged any particularized facts to establish the specific

role, if any, the Defendants respectively had in creating the TRULINCS policy. See Compl. at 7–

8; see also Pl.’s Opp’n at 2, 43–44, 48–49. The Plaintiff falsely assumes that, because an individual

held a certain position within the BOP, that such individual then automatically incurs

policymaking liability. See Weise, 796 F. Supp. at 200; see Compl. at 6–7; Pl.’s Opp’n at 48–49.

Further, the Plaintiff must establish that the Defendants acted with something more than mere

negligence. Daniels v. Williams, 474 U.S. 327, 329–330 (1986). Allegations of participation or

actual knowledge and acquiescence must be made with appropriate particularity. See Cameron v.

Thornburgh, 983 F.2d 253, 258 (D.C. Cir. 1993).

       Assuming for the sake of argument that the Plaintiff has satisfied the first element of the

claim, he has failed to allege how the Defendants’ conduct exceeded mere negligence. In fact, the

Plaintiff has not pleaded with sufficient particularity that ordinary negligence was committed by

the Defendants, having failed to show that Defendants participated in creating TRULINCS’

labelling format. See Compl. at 6-7; see also Pl.’s Opp’n at 2, 43-55. The Plaintiff has, therefore,

failed to state a claim against any of the Defendants under the policymaking theory of liability.

       Supervisory Liability

       The Plaintiff concomitantly makes a claim for supervisory liability, and more specifically,

failure to supervise and/or train. See Compl. at 7-8; see also Pl.’s Opp’n at 2, 43-55. “The party

seeking to impose liability [on this theory] must demonstrate that the official had an obligation to

supervise or train the wrongdoer in the manner alleged, that the duty was breached, and that this



                                                 12
breach was a proximate cause of the injury.” Haynesworth v. Miller, 820 F.2d 1245, 1260 (D.C.

Cir. 1987). Again, more than mere negligence is required to forge the affirmative link necessary

“between the constitutional infringement and the supervisor's conduct.” See Shaw v. District of

Columbia, 690 F. Supp. 2d 43, 61 (D.D.C. 2013) (internal quotation marks omitted). “The duty

to supervise is triggered by proof that, absent effective supervision, harm was not merely

foreseeable, but was highly likely, given the circumstances of the case. Haynesworth, 820 F. Supp.

2d at 1261; Elkins v. District of Columbia, 690 F.3d 554, 566 (D.C. Cir. 2012) (explaining that

supervisory liability is triggered only when it is clear that “some deprivation of rights will

inevitably result”) (emphasis in original) (internal quotation marks omitted)); Int'l Action Ctr. v.

United States, 365 F.3d 20, 28 (D.C. Cir. 2004) (explaining that liability will attach where the

supervisor “know[s] about the conduct and facilitate[s] it, approve[s] it, condone[s] it, or turn[s] a

blind eye for fear of what they might see”).

       Supervisory liability under Bivens requires evidence of actual or constructive knowledge

that a subordinate was engaged in conduct that posed a pervasive and unreasonable risk of

constitutional injury; a plaintiff must also prove that a supervisor's response to such knowledge

was so inadequate as to show deliberate indifference to or tacit authorization of the practices. Int’l

Action Cntr., 365 F.3d at 28 (explaining that the supervisor must “know about the conduct and

facilitate it”) (internal quotation marks omitted); see also Johnson v. United States, 642 F. Supp.

2d 1, 5 (D.D.C. 2009); Burke v. Lappin, 821 F. Supp. 2d 244 (D.D.C. 2011).

       Further, liability “is triggered only when a supervisor fails to provide more stringent

training in the wake of a history of past transgressions by the agency or provides training ‘so clearly

deficient that some deprivation of rights will inevitably result absent additional instruction.’”

Elkins, 690 F.3d at 566 (emphasis in original) (quoting Int'l Action Ctr., 365 F.3d at 27); see also



                                                  13
Barham v. Ramsey, 434 F.3d 565, 578 (D.C. Cir. 2006) (“Merely being [the alleged wrongdoer's]

supervisor was not enough to attach liability.”).

          The Plaintiff has not alleged sufficient facts to state a claim for supervisory liability against

the Defendants. See Cameron, 983 F.2d at 258 (noting that the plaintiff “provided no factual

allegations whatsoever to support his claim.”). In fact, the Plaintiff has failed to allege any facts

connecting these Defendants to the day-to-day operation of TRULINCS at Terre Haute. See

Thomas v. United States, 779 F. Supp. 2d 154, 157–58 (D.D.C. 2011). Instead, the Plaintiff

implausibly presumes that each Defendant was responsible for the supervision and training of each

and every subordinate at every prison throughout the country, including the facility where he was

detained when he sought to pursue post-conviction relief. See Compl. at 7–8; see also Pl.’s Opp’n

at 2, 43–55. The Plaintiff relies on the baseless presumption that the Defendants would have been

personally informed of the various administrative grievances that he filed with BOP, therefore,

providing the Defendants with requisite notice of the Plaintiff’s alleged TRULINCS hardships.

See id.

          The Plaintiff has plainly failed to state a claim for supervisory liability against any of the

Defendants. He has not alleged any reasonable basis that these Defendants were even aware of

his perceived hardships, much less that they engaged in a pattern of dangerous willful indifference.

See Compl. at 7–8; see also Pl.’s Opp’n at 2, 43–55. Therefore, the Plaintiff has failed to support

his claims under the theory of supervisory liability.

3.        Qualified Immunity

          The Defendants also move to dismiss on the basis of qualified immunity. Defs.’ Mem at

18–24. Government officials performing discretionary functions are generally protected from

liability for civil damages, and thus entitled to qualified immunity. This immunity is applicable



                                                     14
when the challenged “conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982);

Pearson v. Callahan, 555 U.S. 223, 231 (2009). Qualified immunity mitigates the “. . . social costs

[of] the expenses of litigation, the diversion of official energy from pressing public issues, and the

deterrence of able citizens from acceptance of public office.” Harlow, 457 U.S. at 814.

       To overcome the defense of qualified immunity, the Plaintiff is again required to allege

facts sufficient to establish a plausible basis for finding that the Defendants, through their own

actions, knowingly violated the Constitution or a particular statute. See Malley v. Briggs, 475 U.S.

335, 341 (1986). (“[T]he contours of the right must be sufficiently clear that a reasonable official

would understand that what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635,

640 (1987)); see also Simpkins, 108 F.3d at 369 (explaining that a plaintiff must allege that the

official “was personally involved in the illegal conduct”).

       Here, the Plaintiff has failed to allege facts sufficient to find that these Defendants

personally participated in the alleged wrongdoing. No facts are presented to show that these

Defendants knowingly violated the Plaintiff’s statutory and/or Constitutional rights, which is fatal

to his claim against them.      The Plaintiff’s reliance on bald conclusory statements that the

Defendants knew or should have known that their policy was causing him harm is insufficient. See

Harlow, 457 U.S. at 817–18; see also Compl. at 6-9. His allegations are devoid of information

establishing the Defendants’ personal involvement as to his claims, apart from their hypothetical

distantly supervisory roles. See id. The Plaintiff relies on conclusory statements that the

Defendants “. . . knew or should have known that their [p]olicy would cause/is causing harm.”

Compl. at 5 ¶ 1; see also id. at 6–9. Such “bare allegations of malice should not suffice to subject




                                                 15
government officials either to the costs of trial or to the burdens of broad-reaching discovery.”

Harlow, 457 U.S. at 817–18.

       The Complaint is also devoid of any facts indicating that the Defendants personally

violated a clearly established constitutional or statutory right. See Farmer v. Moritsugu, 163 F.3d

610, 613 (D.C. Cir. 1998) (citing Harlow 457 U.S. at 819); see also Compl. at 6–9. Moreover, the

Plaintiff’s Opposition also fails to offer any further elucidating information in this regard. See

generally Pl.’s Opp’n. Therefore, the Defendants are protected from suit by the Plaintiff under the

doctrine of qualified immunity.

4.     Due Process Violation Claim

       The Plaintiff broadly alleges that the Defendants violated his due process rights by blocking

his access to the court(s) by creating Program Statement 5265.13, and in conjunction with

instituting TRULINCS. See Compl. at 8–9, Pl’s Ex. A; see also Pl.’s Opp’n at 44–45. However,

governments may impose limits on a prisoner’s liberty interests that are protected by the Due

Process Clause, “[b]ut these interests will be generally limited to freedom from restraint which,

while not exceeding the sentence in such an unexpected manner as to give rise to protection by the

Due Process Clause of its own force, nonetheless imposes atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484

(1995). For example, changes “in a prisoner’s location, variations of daily routine, changes in

conditions of confinement (including administrative segregation), and the denial of privileges [are]

matters which every prisoner can anticipate are contemplated by his original sentence to prison –

are necessarily functions of prison management that must be left to the broad discretion of prison

administrators to enable them to manage the prisons safely and efficiently.” Gaston v. Taylor, 946




                                                16
F.2d 340, 343 (4th Cir. 1991) (en banc) (citing Kentucky Dep't of Corrections v. Thompson, 490

U.S. 454 (1989)).

       The TRULINCS system allows prisoners to correspond with individuals who are not

confined both electronically and by mail. The stated program objectives are (1) “[t]o provide

inmates with alternative means of written communication with the public,” (2) to provide the BOP

with an efficient and secure method of monitoring said communications, and (3) to reduce the

opportunities for contraband or illegal drugs to be filtered into facilities through mail. See Pl.’s

Ex. A at 1. Generally, an inmate must “. . . place a TRULINCS-generated mailing label on all

outgoing postal mail,” and if he fails to do so, “. . . the mail is returned to the inmate for proper

preparation.” Id. at 5; see also Program Statement P5265.14, Correspondence (Apr. 5, 2011) at 7

(“[A]ll outgoing mail, for institutions with a TRULINCS-generated mailing label system, must

utilize these mailing labels on all outgoing correspondence, in accordance with the Program

Statement Trust Fund Limited Inmate Computer System (TRULINCS)—Electronic Messaging.”)

(emphasis removed).

       The Plaintiff is not the first federal prisoner to challenge the constitutionality of Program

Statement 5265.13. See, e.g., Lineberry v. Federal Bureau of Prisons, 923 F. Supp. 2d 284, 293–

94 (D.D.C. 2013). The Plaintiff has provided no basis and no authority to demonstrate that

required use of the TRULINCS-generated mailing label violates his due process rights. See

Compl. at 8–9. While “[p]rison walls do not form a barrier separating prison inmates from the

protections of the Constitution,” Overton v. Bazzetta, 539 U.S. 126, 137 (2003) (Stevens, J.,

concurring) (quoting Turner v. Safley, 482 U.S. 78, 84) (1987)), the “very object of imprisonment

is confinement,” id. at 130, and an inmate necessarily surrenders “[m]any of the rights and

privileges enjoyed by other citizens,” Id. at 131. Many federal districts, including other members



                                                 17
of this Court, have recognized that there are clear and legitimate penological objectives associated

with TRULINCS and its relevant program statement(s). See, e.g., Lineberry, 923 F. Supp. 2d at

293–94; see also Parisi v. Lappin, No. 10–40030–GAO, 2011 WL 1045016, at *1 (D. Mass. Mar.

18, 2011); Russell v. Whitehead, DKC-09-3007, 2010 WL 2367370 (D. Md. June 9, 2010); Jones

v. Daniels, No. 10–88–GFVT, 2010 WL 2228355, at *2–*3 (E.D. Ky. June 2, 2010);

        The challenges that have been asserted against the BOP’s mailing system have been found

not to constitute a violation of any clearly established constitutional right, and more specifically,

fail to constitute a violation of the Due Process Clause. See Compl. at 8–9; see also Pl.’s Opp’n

at 2, 43–55. Therefore, even if the Defendants were not shielded by the doctrine of qualified

immunity, the Plaintiff has failed to adequately allege a violation of his rights under the

Constitution. See id. Not only are the requirements of TRULINCS constitutional, but additionally,

the Northern District of California previously found that there was sufficient space for the Plaintiff

to have fit the court’s address on the mailing label, and that this could have been accomplished by

using commonly accepted abbreviations. See Ord. Denying Mot. to Toll at 8.


       D. RES JUDICATA & COLLATERAL ESTOPPEL (ALL CLAIMS)

       The Defendants also raise the defense of res judicata as ground for dismissing the

complaint. Defs.’ Mem. at 14–17. “The doctrine of res judicata prevents repetitious litigation

involving the same causes of action or the same issues.” I.A.M. Nat'l Pension Fund v. Indus. Gear

Mfg. Co., 723 F.2d 944, 946 (D.C. Cir. 1983). The doctrine contains two theoretical components,

which may operate together or separately, more specifically, claim preclusion and issue preclusion.

See Taylor v. Sturgell, 553 U.S. 880, 892 (2008). The Defendants argue that the Plaintiff’s case

should be dismissed under both theories, see Defs.’ Mem. at 14–17, and the Court agrees that both

theories are applicable to the instant matter.


                                                 18
       1. Claim Preclusion

       The Plaintiff’s current case is completely derived from his alleged inability to fit a court

address on the TRULINCS mailing label due to the space provided, and perceived lack of

instruction by Terra Haute prison personnel regarding how to place an address on the labels. See

Compl. at 3–6. The Plaintiff argues again that he was unable to timely mail and file his Habeas

Petition with the Northern District of California, resulting in denial of the petition, and therefore,

violated his constitutional rights. See, e.g., Compl. at 4–6; Pl.’s Opp’n at 4, 7. These claims have

already been thoroughly adjudicated. See Ord. Denying Mot. to Toll at 8; see also Ord. Denying

Mot. for Relief from Judgment & Indic. Ruling at 2–4; see also Ord. Denying Mot. to Alter &

Amend at 3–5.

       The Plaintiff maintains that the current action is not claim precluded because his current

claims “. . . were not raised in [his] habeas proceeding or in his equitable/statutory procedural

motion, i.e., his Motion and Request for Statutory and Equitable Tolling of AEDPA’s Statute of

Limitations & Motion to Vacate.” Pl.’s Opp’n at 32. The Court disagrees. The Plaintiff raised

his lack of access to the courts in his Motion and Request for Statutory and Equitable Tolling of

AEDPA’s Statute of Limitations and to Vacate Judgment. See Mot. to Toll & Vacate at 10–11.

The Plaintiff requested tolling the statute of limitations, and additionally requested that the

Northern District of California vacate the judgment dismissing his Habeas Petition. See id. at 8 –

12. The Plaintiff’s Motion addressed the facts and the law pertinent to what is now being requested

from this Court. See id. In response, the Northern District of California found directly and

dispositively the following: “[a]lthough Petitioner claims that the mailing address of the Court did

not fit on the labels used by the TRULINCS program, the evidence establishes that the Court’s

mailing address did, in fact, fit on the TRULINCS labels.” See Ord. Denying Mot. to Toll at 8.



                                                 19
       A final judgment on the merits of an action precludes the parties or their privies from

relitigating claims that “were or could have been raised in that action.” Sheppard v. District of

Columbia, 791 F. Supp. 2d 1, 4 (D.D.C. 2011) (emphasis added) (internal quotation marks omitted)

(quoting Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002)); see also Apotex, Inc. v. Food & Drug

Admin., 393 F.3d 210, 218 (D.C. Cir. 2004). “Whether two cases implicate the same cause of

action turns on whether they share the same ‘nucleus of facts.’ ” Drake, 291 F.3d at 66 (quoting

Page v. United States, 729 F.2d 818, 820 (D.C. Cir. 1984)). To determine whether two cases share

the same nucleus of facts, courts must consider “whether the facts are related in time, space, origin,

or motivation[;] whether they form a convenient trial unit[;] and whether their treatment as a unit

conforms to the parties’ expectations or business understanding or usage.” Stanton v. District of

Columbia Court of Appeals, 127 F.3d 72, 78 (D.C. Cir. 1997) (internal quotation marks omitted).

The Northern District of California addressed the same claims regarding the TRULINCS system

as those raised in this case, and even assuming that it did not, the Plaintiff had ample opportunity

to raise them. See Ord. Denying Mot. to Toll at 8; see also Ord. Denying Mot. for Relief from

Judgment & Indic. Ruling at 2–4; see also Ord. Denying Mot. to Alter & Amend at 3–5.

       In his Opposition, the Plaintiff insinuates that he only sought procedural relief regarding

TRULINCS by way of his Motion to Toll & Vacate. See Pl.’s Opp’n at 33. However, the Plaintiff

actually raised substantive claims regarding the TRULINCS labels, not once, but on three different

occasions. See Ord. Denying Mot. to Toll & Vacate at 8; see also Ord. Denying Mot. for Relief

from Judgment & Indic. Ruling at 2–4; see also Ord. Denying Mot. to Alter & Amend at 3–5. The

fact that his claims were previously before a court through motions rather than by lawsuit, is of no

consequence. See, e.g., Lewandowski v. Property Clerk, 209 F. Supp. 2d 19, 22–23 (D.D.C. 2002).

The Northern District of California examined the arguments and facts submitted by the Plaintiff



                                                 20
and the government, as well as a substantial amount of testimony and other evidence. That court

found against the Plaintiff, explaining:

                   Petitioner also takes issue with this Court’s holding that he offered
            no evidence to contradict the December 20, 2011 finding that this court’s
            address fit on the TRULINCS labels, and that the TRULINCS system thus
            did not prevent him from filing his habeas petition within the statute of
            limitations. Docket No. 889 at 7. Petitioner offers no new evidence or
            argument on this front, but merely repeats arguments he raised in his
            previous motion. See Docket No. 882. He argues, for example, that no
            one ever showed him how to abbreviate the Court’s address to fit on a
            TRULINCS label. However, as noted in this Court’s previous order, the
            two abbreviations included in the government’s example label (“Attn:”
            and “CA”) are in general use, and it is not clear why Petitioner would
            specifically need someone to instruct him to use such abbreviations. In any
            event, Petitioner raises on new point on this issue.


Ord. Denying Mot. to Alter & Amend at 3–4. The current claims inarguably arise from the same

nucleus of facts as the claims before the Northern District of California, while on consideration of

the Plaintiff's three post-habeas motions. See Ord. Denying Mot. to Toll at 8; see also Ord. Denying

Mot. for Relief from Judgment & Indic. Ruling at 2–4; see also Ord. Denying Mot. to Alter &

Amend at 3–5.

       The fact that Plaintiff is seeking relief against new parties is of no consequence, as the

Defendants named in this case are in privity with the government. See Wilson v. Fullwood, 772 F.

Supp. 2d 246, 263 (D.D.C. 2011) (“[T]he government, its officers, and its agencies are regarded

as being in privity for [claim-preclusive] purposes.”) (alterations in original); see also Sunshine

Anthracite Coal Co. v. Adkins, 310 U.S. 381, 402–3 (1940). Additionally, it is of no consequence

that the Plaintiff has asserted his claims in this case under the banner of different causes of action.

See Compl. at 6–8. Preclusive effect may be triggered and applied from claims litigated in a habeas

matter to those styled as a § 1983 or Bivens case. McIntyre v. Fulwood, 892 F. Supp. 2d 209, 215–

16 (D.D.C. 2012); Christian v. McHugh, 847 F. Supp. 2d 68, 74–75 (D.D.C. 2012); Wilson, 772

                                                  21
F. Supp. 2d at 262; Nuckols v. Federal Bureau of Prisons, 578 F. Supp. 2d 79, 82–83 (D.D.C.

2008).

         In this matter, the Plaintiff simply raises the same claims against different parties and for

different relief. Compare Compl. at 6–9, with Ord. Denying Mot. to Toll at 48, and Ord. Denying

Mot. for Relief from Judgment & Indic. Ruling at 2–4, and Ord. Denying Mot. to Alter & Amend

at 3–7. “This is precisely what is barred by res judicata.” Apotex, 393 F.3d at 217-18 (emphasis

in original). “[T]he parties to a suit and their privies are bound by a final judgment and may not

relitigate any ground for relief which they already have had an opportunity to litigate even if they

chose not to exploit that opportunity—whether the initial judgment was erroneous or not.”

Hardison v. Alexander, 655 F.2d 1281, 1288 (D.C. Cir. 1981); see also Montana v. United States,

440 U.S. 147, 153 (1979). “[T]he facts surrounding the transaction or occurrence operate to

constitute the cause of action, not the legal theory upon which a litigant relies.” Page, 729 F.2d at

820 (internal quotation marks omitted). Therefore, the Plaintiff’s claims are barred. See id.

         2. Issue Preclusion

         In their Motion to Dismiss, the Defendants also rely on the theory of issue preclusion.

Defs.’ Mem. at 14–17. “[I]ssue preclusion prevents the re-litigation of any issue that was raised

and decided in a prior action.” Ficken v. Golden, 696 F. Supp. 2d 21, 32 (D.D.C. 2010) (internal

citations omitted). An issue is precluded if


                the same issue . . . being raised [was] . . . contested by the parties
                and submitted for judicial determination in the prior case, the issue
                [was] . . . actually and necessarily determined by a court of
                competent jurisdiction in that prior case[,] [and] . . . preclusion . . .
                must not work a basic unfairness to the party bound by the first
                determination.




                                                   22
Martin v. U.S. Dep’t of Justice, 488 F.3d 446, 454 (D.C. Cir. 2007) (quoting Yamaha Corp. of Am.

v. United States, 961 F.2d 245, 254 (D.C. Cir. 1992)). Unfairness may occur where “the party to

be bound lacked an incentive to litigate in the first trial.” Otherson v U.S. Dep’t of Justice, 711

F.2d 267, 273 (D.C. Cir. 1983) (citing Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S.

313, 333 (1971)). Additionally, “[i]n determining whether issue preclusion exists, a court may

take judicial notice of all relevant facts [that] are shown by the court’s own records, as well as

public records from other proceedings.” Budik v. Ashley, 36 F. Supp. 3d 132, 142 (D.D.C. 2014)

(Walton, J.) (alterations in original) (internal quotation marks omitted). The issue preclusion

analysis does not call for this Court’s review of the merits of the prior determination. See Consol.

Edison Co. of N.Y. v. Bodman, 449 F.3d 1254, 1257 (D.C. Cir. 2006).

       The Plaintiff has already raised the same issues regarding his disfavor with the TRULINCS

system. See Ord. Denying Mot. to Toll & Vacate at 8; see also Ord. Denying Mot. for Relief from

Judgment & Indic. Ruling at 2–4; see also Ord. Denying Mot. to Alter & Amend at 3–5. He has

repeatedly and exhaustively asserted that the Northern District of California’s court address would

not fit on a mailing label and, each time, the court found that said issues were meritless. Id. The

Plaintiff cannot now exploit the fact that his Habeas Petition and post-habeas motions were filed

under different federal statutes than the statute under which he now seeks to proceed. Hardison,

655 F.2d at 1288; Truesdale v. U.S. Dep’t of Justice, 657 F. Supp. 2d 219, 223–4 (D.D.C. 2009).

Further, as with claim preclusion, privity exists between officers of the same government; thus, a

judgment in a suit “between a party and a representative of the United States is res judicata in

relitigation of the same issue between that party and another officer of the government.” Nuckols,

578 F. Supp. 2d at 83 (emphasis in original) (quoting Sunshine Anthracite Coal Co. v. Adkins, 310

U.S. 381, 402–03 (1940)).



                                                23
       The Northern District of California addressed all of the following conclusively in the

several opinions it issued, concluding that: (1) the Plaintiff offered no evidence to contradict the

proof offered by the government that the TRULINCS label could be used and the address could

have been abbreviated, or why additional instruction to do so was required or expected, (2) the

Plaintiff provided no evidence as to why any abbreviation would render the address of the Court

unintelligible or undeliverable, (3) the Plaintiff failed to explain why it took an extraordinary

amount of time to mail his Habeas Petition to his sister, and (4) the Plaintiff failed to articulate

why he felt obliged to wait until his administrative complaints were exhausted before attempting

to abbreviate the court’s address. See Ord. Denying Mot. to Toll at 8; see also Ord. Denying Mot.

for Relief from Judgment & Indic. Ruling at 2–4; see also Ord. Denying Mot. to Alter & Amend

at 3–5. Simply put, if this Court proceeded to address the issues asserted in the instant Complaint,

that would amount to the relitigation of these same issues. Therefore, the Plaintiff is foreclosed

from litigating the issues anew.

   E. DECLARATORY & INJUNCTIVE RELIEF

       The Plaintiff seeks declaratory and injunctive relief; however, he lacks standing to do so.

Compl. at 9; Pl.’s Opp’n at 55–57. To pursue a claim for prospective injunctive relief, a plaintiff

must have standing based on an “injury or threat of injury” that is “[both] real and immediate, not

conjectural or hypothetical.” City of Los Angeles v. Lyons, 461 U.S. 95–96 (1983) (internal

quotation marks and citations omitted). Past exposure to conduct will not suffice to support

standing to pursue future injunctive relief. Id. at 96 (citing O'Shea v. Littleton, 414 U.S. 488, 49–

-96 (1974)). “[S]tanding to seek the injunction requested depend[s] on whether he [is] likely to

suffer future injury” from the challenged action. Id. at 105.




                                                 24
       A preliminary injunction “. . . is an extraordinary remedy that should be granted only when

the party seeking the relief, by a clear showing, carries the burden of persuasion.” Chaplaincy of

Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006) (internal quotation marks

and citation omitted). In deciding whether to grant preliminary injunctive relief, the court “must

examine whether (1) there is a substantial likelihood plaintiff will succeed on the merits, (2) [the]

plaintiff will be irreparably injured if an injunction is not granted, (3) an injunction will

substantially injure the other party, and (4) the public interest will be furthered by the injunction.”

Majhor v. Kempthorne, 518 F. Supp. 2d 221, 232 (2007) (internal question marks omitted)

(quoting Ellipso, Inc. v. Mann, 480 F.3d 1153, 1157 (D.C. Cir. 2007)).               A movant must

demonstrate at least “some injury for a preliminary injunction to issue for ‘the basis of injunctive

relief in the federal courts has always been irreparable harm.’ ” Chaplaincy of Full Gospel

Churches, 454 F.3d at 297 (internal quotations omitted). “A movant's failure to show any

irreparable harm is therefore grounds for refusing to issue a preliminary injunction, even if the

other three factors entering the calculus merit such relief.” Id. (citation omitted).

       The Plaintiff fails to satisfy any of the aforementioned prerequisites for injunctive relief.

He alleges that he is in danger of future imminent injury from continued implementation of the

TRULINCS policy based on the possibility that he may, at some point, be denied access to family,

friends, attorneys, courts, and others. Compl. at 9–10; Pl.’s Opp’n at 56. The Plaintiff is basing

this assumption on the alleged prior difficulties he expressed in mailing his Habeas Petition. See

Compl. at 6. This potential falls short as a basis for relief, as it constitutes prior alleged exposure

to harm. See id. Such an allegation is too speculative to support standing. See City of Los Angeles,

461 U.S. at 109.




                                                  25
       The Plaintiff also fails to explain why he is in imminent danger of such potential adversity,

notwithstanding the findings of the Northern District of California that any such adversity was

self-inflicted. See Compl. at 9–10; see also Pl’s Opp’n at 56; Ord. Denying Mot. to Toll & Vacate

at 8; Ord. Denying Mot. for Relief from Judgment & Indic. Ruling at 2–4; see also Ord. Denying

Mot. to Alter & Amend at 3–5. Further, the Plaintiff does not contend that he has had any logistical

problems in mailing documents to his sister, and there has been no suggestion of any hardship in

his ability to mail multiple documents to this Court. See Plaintiff’s Motion for Relief from

Judgment; Newly Discovered Evidence Pursuant to Fed. R. Civ. P. 60(h)(1)–(4). Therefore, the

Plaintiff is not likely to succeed on the merits, and he will not face irreparable harm if such relief

is denied. His request may, however, substantially injure the government, as the TRULINCS

system was implemented to allow prisoners safe and controlled external communication. See

Majhor, 518 F. Supp. 2d at 232–33. Carving out individual exceptions without any compelling

basis may prove a danger to TRULINCS’s successful implementation. See generally Pl.’ Ex. A.

III.   CONCLUSION

        For all the above stated reasons, this case is dismissed as to all claims and all Defendants.

The Plaintiff’s Habeas Petition was denied by the Northern District of California for untimeliness.

See Ord. Denying Hab. Pet. at 3. The Northern District of California subsequently examined the

facts, evidence, arguments, and circumstances regarding the Plaintiff’s late-filing, and whether any

alleged encumbrances caused by the TRULINCS labeling system contributed to this situation. The

Northern District addressed these claims and issues on three occasions, and the Plaintiff had ample

opportunity to raise additional theories and evidence during those proceedings. See Ord. Denying

Mot. to Toll & Vacate at 8; see also Ord. Denying Mot. for Relief from Judgment & Indic. Ruling

at 2–4; see also Ord. Denying Mot. to Alter & Amend at 3–5.



                                                 26
       The underlying crux of the instant matter is the Plaintiff’s apparent dissatisfaction with the

determinations made the Northern District of California regarding his collateral attacks on his

conviction and sentencing, as evidenced by the Plaintiff’s focus on these issues in his Opposition

to the Defendants’ Motion to Dismiss. See, e.g., Pl.’s Opp’n at 35–38. The Plaintiff repeatedly

argues that the Northern District was “mistaken,” “incorrect,” and that it made any number of

errors. See id. at 37 ¶¶ 2, 3. Having exhausted his avenues for relief from the Northern District of

California, the Plaintiff is merely attempting to have this Court reconsider the decisions rendered

by that court. This Court cannot do it because it lacks jurisdiction to review the propriety of the

judgments issued by the Northern District of California. See 28 U.S.C. §§ 1331, 1332 (scope of

jurisdiction for all district courts); Cobb v. United States, 104 F. Supp. 3d 61, 65 (D.D.C. 2015);

United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (“[A]s a district court is a trial level

court in the federal judicial system[,] [i]t generally lacks appellate jurisdiction over other judicial

bodies, and cannot exercise appellate mandamus over other courts.”) (citations omitted).

       For all of the foregoing reasons, this Court concludes that the Defendants are entitled to

dismissal of all claims. The Defendants’ Motion to Dismiss is granted and this case is dismissed.

A separate Order accompanies this Memorandum Opinion.




                                                       _________/s/______________
                                                       REGGIE B. WALTON
Date: September 28, 2018                               United States District Judge




                                                  27